                                                                                          E-FILED
                                                             Monday, 04 March, 2019 02:32:57 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
                           PEORIA DIVISION

 DAVID BROWN II, as Independent
 Administrator of the Estate of
 DAVID BROWN, deceased,
                          Plaintiff,             Case No. 18-cv-01168-JBM-JEH

                     v.

 MATT SMITH, et al.,
                           Defendants.

            NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

       I hereby certify, under penalty of perjury as provided by 28 U.S.C. § 1746,
that I electronically filed this Notice of Service of Discovery Documents via the
CM/ECF system on the 4th day of March, 2019. I further certify that all
participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

      I additionally certify that I served the below documents by emailing copies of
the same to all counsel of record, at the email addresses reflected on their respective
appearances, on the 4th day of March, 2019.

Documents served:
     • Plaintiff’s Answers to Interrogatories of ACH Defendants
     • Plaintiff’s Answers to Interrogatories of Woodford County
     • Plaintiff’s Answers to Interrogatories of Defendant Smith
     • Plaintiff’s Responses to Requests for Production of ACH Defendants
     • Plaintiff’s Responses to Requests for Production of Defendant Smith

                          BY:    /s/ John K. Kennedy
                                 JOHN K. KENNEDY (ARDC No. 6309407)
                                 DANIEL WATKINS, II (ARDC No. 6317127)
                                 Kennedy Watkins LLC
                                 One North State Street, Suite 1500
                                 Chicago, IL 60602
                                 (312) 448-8181
                                 info@kwlawchicago.com
